
	
		II
		109th CONGRESS
		2d Session
		S. 4039
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Kerry (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Clean Air Act to establish an economy-wide
		  global warming pollution emission cap-and-trade program to assist the economy
		  in transitioning to new clean energy technologies, to protect employees and
		  affected communities, to protect companies and consumers from significant
		  increases in energy costs, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Global Warming Reduction Act of
			 2006.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—Comprehensive Global Warming Pollution
				Reductions
					Sec. 101. Global warming pollution emission
				reductions.
					Sec. 102. Biofuels infrastructure.
					TITLE II—Tax Incentives for Advanced Technology
				Vehicles
					Subtitle A—Providing consumers with additional advanced
				technology vehicle purchase incentives
					Sec. 201. Expansion and extension of alternative motor vehicle
				credit.
					Sec. 202. Plug-in hybrid motor vehicle tax credit.
					Subtitle B—Advanced technology motor vehicles manufacturing
				credit
					Sec. 211. Advanced technology motor vehicles manufacturing
				credit.
					TITLE III—International and Corporate Obligations
					Sec. 301. International negotiations and trade
				restrictions.
					Sec. 302. Corporate environmental disclosure of climate change
				risks.
					TITLE IV—National Climate Change Vulnerability and Resilience
				Program
					Sec. 401. Definitions.
					Sec. 402. National Climate Change Vulnerability and Resilience
				Program.
				
			2.FindingsCongress finds that—
			(1)the United States
			 is a party to the United Nations Framework Convention on Climate Change, done
			 at New York on May 9, 1992, which has the objective of stabilizing global
			 warming pollution concentrations in the atmosphere at a level that would
			 prevent dangerous anthropogenic interference with the climate system;
			(2)to achieve this
			 objective, the increase in global mean surface temperature should not exceed 2
			 degrees Celsius (3.6 degrees Fahrenheit) above preindustrial
			 temperatures;
			(3)the risks
			 associated with a temperature increase above 2 degrees Celsius (3.6 degrees
			 Fahrenheit) are grave, including the disintegration of the Greenland ice sheet,
			 which, if melted completely, would raise the global average sea level by
			 approximately 23 feet, devastating many of the coastal areas and population
			 centers of the world;
			(4)the
			 Intergovernmental Panel on Climate Change projects that, under a range of
			 expected emissions trends, temperatures will rise between 1.4 degrees Celsius
			 to 5.8 degrees Celsius (2.5 degrees Fahrenheit to 10.4 degrees Fahrenheit) by
			 the end of the century;
			(5)serious global
			 warming impacts have already been observed in the United States and worldwide,
			 including—
				(A)increases in heat
			 waves and other extreme weather events;
				(B)a rise in sea
			 levels;
				(C)a retreat of
			 glaciers and polar ice;
				(D)a decline in
			 mountain snowpacks;
				(E)increased drought
			 and wildfires;
				(F)stronger
			 hurricanes;
				(G)ocean
			 acidification;
				(H)extensive coral
			 bleaching;
				(I)migrations and
			 shifts in the yearly cycles of plants and animals; and
				(J)the spread of
			 infectious diseases;
				(6)by 2050,
			 scientists project that, under a mid-range estimate of global warming,
			 approximately 25 percent of animal and plant species would be doomed to
			 extinction;
			(7)decisive action
			 is—
				(A)needed to
			 minimize the many dangers posed by global warming; and
				(B)critical since
			 global warming pollutants can persist in the atmosphere for more than a
			 century;
				(8)reductions in
			 emissions from current levels should begin within a decade of the date of
			 enactment of this Act to preserve the ability to stabilize atmospheric global
			 warming pollution concentrations at levels likely to protect against a
			 temperature rise above 2 degrees Celsius (3.6 degrees Fahrenheit);
			(9)while the United
			 States has only 5 percent of the world population, the United States—
				(A)emits at least 20
			 percent of the total global warming pollution emissions of the world;
			 and
				(B)needs to be a
			 leader in addressing global warming; and
				(10)existing energy
			 efficiency and clean, renewable energy technologies would reduce global warming
			 pollution, while—
				(A)saving consumers
			 money;
				(B)reducing the
			 dependence of the United States on oil;
				(C)enhancing
			 national security;
				(D)cleaning the air;
			 and
				(E)protecting
			 pristine places from drilling and mining.
				IComprehensive
			 Global Warming Pollution Reductions
			101.Global warming
			 pollution emission reductionsThe Clean Air Act (42 U.S.C. 7401 et seq.)
			 is amended by adding at the end the following:
				
					VIIComprehensive Global Warming Pollution
				Reductions
						
							Sec. 701. Definitions.
							Sec. 702. Global warming pollution emission
				  reductions.
							Sec. 703. Market-based cap on emissions.
							Sec. 704. Global warming pollution emission standards for
				  passenger vehicles.
							Sec. 705. Research and development.
							Sec. 706. Energy efficiency performance standard.
							Sec. 707. Renewable portfolio standard.
							Sec. 708. Standards to account for biological sequestration of
				  carbon.
							Sec. 709. Global warming pollution reporting.
							Sec. 710. National Academy of Sciences report.
							Sec. 711. Additional authority to regulate emissions of global
				  warming pollutants.
						
						701.DefinitionsIn this title:
							(1)AcademyThe
				term Academy means the National Academy of Sciences.
							(2)AllowanceThe
				term allowance means an authorization by the Administrator to
				emit—
								(A)1 metric ton of
				carbon dioxide; or
								(B)in the case of a
				global warming pollutant other than carbon dioxide, a carbon dioxide
				equivalent.
								(3)Carbon dioxide
				equivalentThe term carbon dioxide equivalent means,
				for each global warming pollutant, the quantity of the global warming pollutant
				that makes the same contribution to global warming as 1 metric ton of carbon
				dioxide, as determined by the Administrator.
							(4)Covered
				entityThe term covered entity means any individual
				or entity subject to the cap on emissions of global warming pollutants imposed
				under section 703(a)(1), as determined by the Administrator.
							(5)FacilityThe
				term facility means all buildings, structures, or installations
				that are—
								(A)located on 1 or
				more contiguous or adjacent properties under common control of the same
				persons; and
								(B)located in the
				United States.
								(6)FundThe
				term Fund means the Climate Reinvestment Fund established by
				section 703(g)(1).
							(7)Global warming
				pollutantThe term global warming pollutant means
				each of—
								(A)carbon
				dioxide;
								(B)methane;
								(C)nitrous
				oxide;
								(D)hydrofluorocarbons;
								(E)perfluorocarbons;
								(F)sulfur
				hexafluoride; and
								(G)any other
				anthropogenically-emitted gas that the Administrator, after notice and comment,
				determines to contribute to global warming.
								(8)Global warming
				pollutionThe term global warming pollution means
				any combination of 1 or more global warming pollutants emitted into the ambient
				air or atmosphere.
							(9)ProgramThe
				term program means the cap-and-trade program established by the
				Administrator under section 703(a).
							702.Global warming
				pollution emission reductions
							(a)Goals
								(1)Emission
				reduction goalCongress declares that it shall be the goal of the
				United States, acting in concert with other countries that emit global warming
				pollutants, to achieve a reduction in global warming pollutant
				emissions—
									(A)to facilitate the
				achievement of an average global atmospheric concentration of global warming
				pollution that does not exceed 450 parts per million; and
									(B)beginning not
				later than calendar year 2010, to reverse increases in global warming pollution
				emissions so as to achieve, by not later than calendar year 2050, a 65-percent
				reduction in global warming pollution emissions in the United States (as
				compared to those global warming pollution emissions for calendar year
				2000).
									(2)Additional
				goalIn addition to the emission reduction goal described in
				paragraph (1), Congress declares that, in implementing this title, it shall be
				the goal of the United States—
									(A)to maximize
				public benefits and promote economic growth;
									(B)to mitigate the
				effect of any energy cost increases to consumers, particularly low-income
				consumers;
									(C)to provide
				equitable transition assistance to any employees and regions affected by a
				transition away from the use of high carbon-emitting energy sources;
									(D)to encourage
				research, development, and commercial deployment of innovative technologies for
				avoiding, reducing, or sequestering emissions of global warming
				pollutants;
									(E)to encourage
				reduced carbon emissions from, and enhanced sequestration of, carbon in the
				forest and agricultural sectors;
									(F)to recognize and
				reward early reductions of greenhouse gases; and
									(G)to support
				activities, including providing support for State activities, to protect
				against and mitigate the impacts of climate change, including—
										(i)the depletion of
				snowpack and water supplies;
										(ii)droughts;
										(iii)wildfires;
										(iv)enhanced coastal
				erosion;
										(v)increases in sea
				levels;
										(vi)higher storm
				surges;
										(vii)more intense
				precipitation events and hurricanes;
										(viii)the spread of
				disease;
										(ix)damage to fish
				and wildlife habitat;
										(x)negative
				commercial effects (such as damage to the maple syrup and fishing industries);
				and
										(xi)agricultural and
				forestry losses resulting from drought, disease, and insect
				infestations.
										(b)Regulations
								(1)Emission
				reduction targetsIn order to achieve the goals described in
				subsection (a), not later than 2 years after the date of enactment of this
				title, the Administrator shall promulgate any regulations that are necessary to
				reduce the aggregate net levels of global warming pollution emissions of the
				United States, as compared to the aggregate net level of global warming
				pollution emissions in the United States for calendar year 2000—
									(A)by not less than
				1.5 percent for each of calendar years 2010 through 2019;
									(B)by not less than
				2.5 percent for each of calendar years 2020 through 2029; and
									(C)by not less than
				3.5 percent for each of calendar years 2030 through 2050.
									(2)Additional
				regulationsThe regulations promulgated under this subsection may
				include—
									(A)requirements to
				reduce emissions of greenhouse gases from any source or sector, regardless of
				whether the source or sector is described in section 703(b)(1);
									(B)emissions
				performance standards;
									(C)efficiency
				performance standards;
									(D)best management
				practices;
									(E)technology-based
				requirements; and
									(F)such other
				requirements as the Administrator determines to be appropriate.
									703.Market-based
				cap on emissions
							(a)In
				generalIn carrying out section 702, the Administrator shall
				establish a program that—
								(1)imposes a cap on
				the emissions of global warming pollutants from sources and sectors described
				in subsection (b)(1); and
								(2)allows trading of
				allowances among covered entities.
								(b)ScopeThe
				program established under subsection (a) shall—
								(1)apply the cap
				required by subsection (a)(1) to the sources or sectors of the United States
				economy with—
									(A)the greatest
				global warming pollutant emissions;
									(B)the most
				cost-effective opportunities to reduce global warming pollutant emissions;
				or
									(C)other
				characteristics that the Administrator determines make the source or sector
				appropriate for inclusion in the program; and
									(2)cover a
				sufficient proportion of total United States emissions of global warming
				pollutants, such that, in combination with other measures adopted under this
				title, and under the Global Warming Reduction Act of 2006 and the amendments
				made by that Act, the program will ensure, to the maximum extent practicable,
				that the aggregate United States emissions of global warming pollutants will
				not exceed the emission reduction targets promulgated pursuant to section
				702(b)(1).
								(c)Allowances
								(1)Issuance
									(A)In
				generalThe regulations promulgated under section 702(b) shall
				provide for the Administrator to issue, for each calendar year, a quantity of
				allowances equal to the aggregate emissions allowed under the cap imposed under
				subsection (a)(1) for the calendar year.
									(B)Treatment as
				propertyAn allowance issued under subparagraph (A) shall not
				constitute a property right.
									(C)No effect on
				authorityNothing in this title or any other provision of law
				limits or otherwise affects the authority of the United States to terminate or
				limit an allowance issued under subparagraph (A).
									(2)TradingAn
				allowance issued under this subsection may be held and traded by any
				person.
								(3)FlexibilityAn
				allowance issued under this subsection may be—
									(A)used for the
				calendar year in which the allowance was issued; or
									(B)banked for use in
				a calendar year subsequent to the calendar year of issuance.
									(d)Distribution of
				Allowances
								(1)Submission of
				plan by President
									(A)In
				generalNot later than 1 year after the date of enactment of this
				title, the President, in consultation with the Administrator and heads of other
				appropriate Federal agencies, shall develop and submit to Congress a
				plan—
										(i)to distribute the
				allowances issued under this section through—
											(I)auctions;
				and
											(II)at the
				discretion of the President and subject to subparagraph (B)(iii), allocations
				without charge to covered entities or entities that are not covered by the cap
				imposed under subsection (a)(1);
											(ii)to deposit the
				proceeds of those auctions in the Fund; and
										(iii)to ensure, to
				the maximum extent practicable, that those allowances are distributed, and
				those proceeds are used, in a manner consistent with achieving the goals
				described in section 702(a).
										(B)ContentsThe
				plan submitted under subparagraph (A) shall—
										(i)identify each
				Federal department or agency responsible for implementing each action
				required;
										(ii)require that
				allowances be distributed not later than January 1, 2010, for calendar year
				2010; and
										(iii)in no case
				allow any distribution of allowances without charge, resulting in the creation
				of windfall profits for covered entities.
										(2)Plan
				implementationIf, after the 1-year period beginning on the date
				of submission of the plan under paragraph (1)(A), Congress has not enacted a
				law that implements the plan (or an alternative to the plan), the Administrator
				and the head of each Federal department or agency identified in paragraph
				(1)(B)(i) shall implement the actions identified in the plan.
								(e)MonitoringThe
				Administrator shall ensure, to the maximum extent practicable, that—
								(1)the emissions of
				global warming pollutants and the use of allowances issued under this section
				are accurately tracked, reported, and verified; and
								(2)the cap-and-trade
				system established pursuant to this section is robust and enforceable.
								(f)Enforcement
								(1)In
				generalIn the case of excess emissions of global warming
				pollutants under this section by an covered entity during any calendar year,
				the regulations promulgated under section 702(b) shall require the covered
				entity—
									(A)to submit
				allowances for the emissions during the following calendar year; and
									(B)to pay a civil
				penalty in an amount determined under paragraph (2).
									(2)Amount of civil
				penalty
									(A)In
				generalThe amount of a civil penalty for each quantity of excess
				emissions of global warming pollutants constituting 1 carbon dioxide equivalent
				shall be an amount equal to twice the market price for an allowance as of
				December 31 of the calendar year in which the excess emissions occurred.
									(B)Determination
				of market priceThe Administrator shall, by regulation, establish
				a method of determining the market price of allowances for the purpose of
				subparagraph (A).
									(3)No demand
				requiredA civil penalty under this subsection shall be due and
				payable to the Administrator without demand.
								(4)Deposit and use
				of amountsA civil penalty paid to the Administrator under this
				subsection shall be—
									(A)deposited in the
				Fund; and
									(B)available for use
				by the President, in accordance with subsection (g), without further
				appropriation.
									(g)Climate
				Reinvestment Fund
								(1)EstablishmentThere
				is established in the Treasury of the United States a fund, to be known as the
				Climate Reinvestment Fund, consisting of—
									(A)amounts collected
				pursuant to auctions of allowances issued under this section;
									(B)amounts received
				as civil penalties and deposited in the Fund under subsection (f)(4)(A);
				and
									(C)any interest
				earned on investment of amounts in the Fund under paragraph (3).
									(2)Expenditures
				from FundOn request by the President, the Secretary of the
				Treasury shall transfer from the Fund to the President such amounts as the
				President determines to be necessary to carry out projects and activities to
				achieve the goals described in section 702(a).
								(3)Investment of
				amounts
									(A)In
				generalThe Secretary of the Treasury shall invest such portion
				of the Fund as is not, in the judgment of the Secretary of the Treasury,
				required to meet current withdrawals.
									(B)Interest-bearing
				obligationsInvestments may be made only in interest-bearing
				obligations of the United States.
									(C)Acquisition of
				obligationsFor the purpose of investments under subparagraph
				(A), obligations may be acquired—
										(i)on original issue
				at the issue price; or
										(ii)by purchase of
				outstanding obligations at the market price.
										(D)Sale of
				obligationsAny obligation acquired by the Fund may be sold by
				the Secretary of the Treasury at the market price.
									(E)Credits to
				FundThe interest on, and the proceeds from the sale or
				redemption of, any obligations held in the Fund shall be credited to, and form
				a part of, the Fund.
									(4)FundingFor
				each fiscal year, there are appropriated to the Fund, to remain available until
				expended, an amount equal to the sum of, with respect to the preceding fiscal
				year—
									(A)amounts collected
				pursuant to auctions of allowances issued under this section; and
									(B)the amount of
				civil penalties deposited in the Fund under subsection (f)(4)(A).
									704.Global warming
				pollution emission standards for passenger vehicles
							(a)Definition of
				passenger vehicleIn this section, the term passenger
				vehicle means—
								(1)a passenger
				automobile (as that term is defined in section 32901 of title 49, United States
				Code);
								(2)a light truck;
				and
								(3)any other vehicle
				that the Administrator determines is a vehicle the primary use of which is
				noncommercial personal transportation.
								(b)Standards
								(1)In
				generalIn carrying out section 702(b), the Administrator shall
				promulgate regulations that establish standards for global warming pollution
				emissions from passenger vehicles.
								(2)RequirementsThe
				standards established under paragraph (1) shall provide for the reduction of
				global warming pollution emissions from passenger vehicles, on an
				average-vehicle basis, at a rate and in quantities that are equal to or greater
				than the rate and quantity reductions in those emissions achieved under
				standards adopted by the California Air Resources Board at the September 23–24,
				2004 hearing of that Board (California Code of Regulations, title 13, sec.
				1961.1).
								(3)RevisionsNot
				later than January 1, 2014, and every 5 years thereafter, the Administrator
				shall promulgate regulations revising the standards described in paragraph (1)
				to further reduce global warming pollution emissions from passenger vehicles,
				taking into account—
									(A)the reductions
				necessary to achieve the emission reduction targets promulgated pursuant to
				section 702(b)(1); and
									(B)the technological
				feasibility of further reducing those emissions.
									705.Research and
				development
							(a)In
				generalThe Administrator shall carry out a program to perform
				and support research on global climate change standards and processes, with the
				goals of providing scientific and technical knowledge applicable to the
				reduction of global warming pollutants.
							(b)Research
				program
								(1)In
				generalThe Administrator shall carry out, directly or through
				the use of contracts or grants, a global climate change standards and processes
				research program.
								(2)Research
									(A)Contents and
				prioritiesThe specific contents and priorities of the research
				program shall be determined in consultation with appropriate Federal agencies,
				including—
										(i)the National
				Oceanic and Atmospheric Administration;
										(ii)the National
				Aeronautics and Space Administration; and
										(iii)the Department
				of Energy.
										(B)Types of
				researchThe research program shall include the conduct of basic
				and applied research—
										(i)to develop and
				provide the enhanced measurements, calibrations, data, models, and reference
				material standards necessary to enable the monitoring of global warming
				pollution;
										(ii)to assist in
				establishing a baseline reference point for future trading in global warming
				pollutants (including the measurement of progress in emission
				reductions);
										(iii)for
				international exchange as scientific or technical information for the stated
				purpose of developing mutually-recognized measurements, standards, and
				procedures for reducing global warming pollution; and
										(iv)to assist in
				developing improved industrial processes designed to reduce or eliminate global
				warming pollution.
										(3)Abrupt climate
				change research
									(A)Definition of
				abrupt climate changeIn this paragraph, the term abrupt
				climate change means a change in climate that occurs so rapidly or
				unexpectedly that humans or natural systems may have difficulty adapting to the
				change.
									(B)ResearchThe
				Administrator shall carry out a program of scientific research on potential
				abrupt climate change that is designed—
										(i)to develop a
				global array of terrestrial and oceanographic indicators of paleoclimate in
				order to identify and describe past instances of abrupt climate change;
										(ii)to improve
				understanding of thresholds and nonlinearities in geophysical systems relating
				to the mechanisms of abrupt climate change;
										(iii)to incorporate
				those mechanisms into advanced geophysical models of climate change; and
										(iv)to test the
				output of those models against an improved global array of records of past
				abrupt climate changes.
										(c)Sense of the
				SenateIt is the sense of the Senate that Federal funds for
				clean, low-carbon energy research, development, and deployment should be
				increased by at least 100 percent for each year during the 10-year period
				beginning on the date of enactment of this title.
							706.Energy
				efficiency performance standard
							(a)DefinitionsIn
				this section:
								(1)Electricity
				savings
									(A)In
				generalThe term electricity savings means
				reductions in end-use electricity consumption relative to consumption by the
				same customer or at the same new or existing facility in a given year, as
				defined in regulations promulgated by the Administrator under subsection
				(e).
									(B)InclusionsThe
				term savings includes savings achieved as a result of—
										(i)installation of
				energy-saving technologies and devices; and
										(ii)the use of
				combined heat and power systems, fuel cells, or any other technology identified
				by the Administrator that recaptures or generates energy solely for onsite
				customer use.
										(C)ExclusionThe
				term savings does not include savings from measures that would
				likely be adopted in the absence of energy-efficiency programs, as determined
				by the Administrator.
									(2)Retail
				electricity salesThe term retail electricity sales
				means the total quantity of electric energy sold by a retail electricity
				supplier to retail customers during the most recent calendar year for which
				that information is available.
								(3)Retail
				electricity supplierThe term retail electricity
				supplier means a distribution or integrated utility, or an independent
				company or entity, that sells electric energy to consumers.
								(b)Energy
				efficiency performance standardEach retail electricity supplier
				shall implement programs and measures to achieve improvements in energy
				efficiency and peak load reduction, as verified by the Administrator.
							(c)TargetsFor
				calendar year 2008 and each calendar year thereafter, the Administrator shall
				ensure, to the maximum extent practicable, that retail electric suppliers
				annually achieve electricity savings and reduce peak power demand and
				electricity use by retail customers by a percentage that is not less than the
				applicable target percentage specified in the following table:
								
									
										
											Calendar
						YearReduction in peak
						demandReduction in
						electricity use
											
										
										
											2008.25
						percent.25 percent
											
											2009.75
						percent.75 percent
											
											20101.75
						percent1.5 percent
											
											20112.75
						percent2.25 percent
											
											20123.75
						percent3.0 percent
											
											20134.75
						percent3.75 percent
											
											20145.75
						percent4.5 percent
											
											20156.75
						percent5.25 percent
											
											20167.75
						percent6.0 percent
											
											20178.75
						percent6.75 percent
											
											20189.75
						percent7.5 percent
											
											201910.75
						percent8.25 percent
											
											2020 and each calendar
						year thereafter11.75 percent9.0 percent
											
										
									
								
							(d)Beginning
				dateFor the purpose of meeting the targets established under
				subsection (c), electricity savings shall be calculated based on the sum
				of—
								(1)savings realized
				as a result of actions taken by the retail electric supplier during the
				specified calendar year; and
								(2)cumulative
				savings realized as a result of electricity savings achieved in all previous
				calendar years (beginning with calendar year 2006).
								(e)Implementing
				regulations
								(1)In
				generalNot later than 1 year after the date of enactment of this
				title, the Administrator shall promulgate regulations to implement the targets
				established under subsection (c).
								(2)RequirementsThe
				regulations shall establish—
									(A)a national credit
				system permitting credits to be awarded, bought, sold, or traded by and among
				retail electricity suppliers;
									(B)a fee equivalent
				to not less than 4 cents per kilowatt hour for retail energy suppliers that do
				not meet the targets established under subsection (c); and
									(C)standards for
				monitoring and verification of electricity use and demand savings reported by
				the retail electricity suppliers.
									(3)Consideration
				of transmission and distribution efficiencyIn developing
				regulations under this subsection, the Administrator shall consider whether
				savings, in whole or part, achieved by retail electricity suppliers by
				improving the efficiency of electric distribution and use should be eligible
				for credits established under this section.
								(f)Compliance with
				State lawNothing in this section shall supersede or otherwise
				affect any State or local law requiring or otherwise relating to reductions in
				total annual electricity consumption, or peak power consumption, by electric
				consumers to the extent that the State or local law requires more stringent
				reductions than those required under this section.
							(g)Voluntary
				participationThe Administrator may—
								(1)pursuant to the
				regulations promulgated under subsection (e)(1), issue a credit to any entity
				that is not a retail electric supplier if the entity implements electricity
				savings; and
								(2)in a case in
				which an entity described in paragraph (1) is a nonprofit or educational
				organization, provide to the entity 1 or more grants in lieu of a
				credit.
								707.Renewable
				portfolio standard
							(a)Renewable
				energy
								(1)In
				generalThe Administrator, in consultation with the Secretary of
				Energy, shall promulgate regulations defining the types and sources of
				renewable energy generation that may be carried out in accordance with this
				section.
								(2)InclusionsIn
				promulgating regulations under paragraph (1), the Administrator shall include
				of all types of renewable energy (as defined in section 203(b) of the Energy
				Policy Act of 2005 (42 U.S.C. 15852(b))) other than energy generated
				from—
									(A)municipal solid
				waste;
									(B)wood contaminated
				with plastics or metals; or
									(C)tires.
									(b)Renewable
				energy requirementOf the base quantity of electricity sold by
				each retail electric supplier to electric consumers during a calendar year, the
				quantity generated by renewable energy sources shall be not less than the
				following percentages:
								
									
										
											Calendar year:Minimum annual percentage:
											
											2008 through 20095
											
											2010 through 201410
											
											2015 through 201915
											
											2020 and subsequent
						years20
											
										
									
								
							(c)Renewable
				energy credit programNot later than 1 year after the date of
				enactment of this title, the Administrator shall establish—
								(1)a program to
				issue, establish the value of, monitor the sale or exchange of, and track
				renewable energy credits; and
								(2)penalties for any
				retail electric supplier that does not comply with this section.
								(d)Prohibition on
				double countingA renewable energy credit issued under subsection
				(c)—
								(1)may be counted
				toward meeting the requirements of subsection (b) only once; and
								(2)shall vest with
				the owner of the system or facility that generates the renewable energy that is
				covered by the renewable energy credit, unless the owner explicitly transfers
				the renewable energy credit.
								(e)Sale under
				purpa contractIf the Administrator, after consultation with the
				Secretary of Energy, determines that a renewable energy generator is selling
				electricity to comply with this section to a retail electric supplier under a
				contract subject to section 210 of the Public Utilities Regulatory Policies Act
				of 1978 (16 U.S.C. 824a–3), the retail electric supplier shall be treated as
				the generator of the electric energy for the purposes of this title for the
				duration of the contract.
							(f)State
				programsNothing in this section precludes any State from
				requiring additional renewable energy generation under any State renewable
				energy program.
							(g)Voluntary
				participationThe Administrator may issue a renewable energy
				credit pursuant to subsection (c) to any entity that is not subject to this
				section only if the entity applying for the renewable energy credit meets the
				terms and conditions of this section to the same extent as retail electric
				suppliers subject to this section.
							708.Standards to
				account for biological sequestration of carbon
							(a)In
				generalNot later than 2 years after the date of enactment of
				title, the Secretary of Agriculture, with the concurrence of the Administrator,
				shall establish standards for accrediting certified reductions in the emission
				of carbon dioxide through above-ground and below-ground biological
				sequestration activities.
							(b)RequirementsThe
				standards shall include—
								(1)a national
				biological carbon storage baseline or inventory; and
								(2)measurement,
				monitoring, and verification guidelines based on—
									(A)measurement of
				increases in carbon storage in excess of the carbon storage that would have
				occurred in the absence of a new management practice designed to achieve
				biological sequestration of carbon;
									(B)comprehensive
				carbon accounting that—
										(i)reflects
				sustained net increases in carbon reservoirs; and
										(ii)takes into
				account any carbon emissions resulting from disturbance of carbon reservoirs in
				existence as of the date of commencement of any new management practice
				designed to achieve biological sequestration of carbon;
										(C)adjustments to
				account for—
										(i)emissions of
				carbon that may result at other locations as a result of the impact of the new
				biological sequestration management practice on timber supplies; or
										(ii)potential
				displacement of carbon emissions to other land owned by the entity that carries
				out the new biological sequestration management practice; and
										(D)adjustments to
				reflect the expected carbon storage over various time periods, taking into
				account the likely duration of the storage of carbon in a biological
				reservoir.
									(c)Updating of
				standardsNot later than 3 years after the date of establishment
				of the standards under subsection (a), and every 3 years thereafter, the
				Secretary of Agriculture shall update the standards to take into account the
				most recent scientific information.
							709.Global warming
				pollution reporting
							(a)In
				generalNot later than 2 years after the date of enactment of
				this title, and annually thereafter, any entity considered to be a major
				stationary source (as defined in section 169A(g)) shall submit to the
				Administrator a report describing the emissions of global warming pollutants
				from the entity for the preceding calendar year.
							(b)Voluntary
				reportingAn entity that is not described in subsection (a) may
				voluntarily report the emissions of global warming pollutants from the entity
				to the Administrator.
							(c)Requirements
				for reports
								(1)Expression of
				measurementsEach global warming pollution report submitted under
				this section shall express global warming pollution emissions in—
									(A)metric tons of
				each global warming pollutant; and
									(B)metric tons of
				the carbon dioxide equivalent of each global warming pollutant.
									(2)Electronic
				formatThe information contained in a report submitted under this
				section shall be reported electronically to the Administrator in such form and
				to such extent as may be required by the Administrator.
								(3)De minimis
				exemptionThe Administrator may specify the level of global
				warming pollution emissions from a source within a facility that shall be
				considered to be a de minimis exemption from the requirement to comply with
				this section.
								(d)Public
				availability of informationNot later than March 1 of the year
				after which the Administrator receives a report under this subsection from an
				entity, and annually thereafter, the Administrator shall make the information
				reported under this section available to the public through the
				Internet.
							(e)Protocols and
				methodsThe Administrator shall, by regulation, establish
				protocols and methods to ensure completeness, consistency, transparency, and
				accuracy of data on global warming pollution emissions submitted under this
				section.
							(f)EnforcementRegulations
				promulgated under this section may be enforced pursuant to section 113 with
				respect to any person that—
								(1)fails to submit a
				report under this section; or
								(2)otherwise fails
				to comply with those regulations.
								710.National
				Academy of Sciences report
							(a)In
				generalNot later than 2 years after the date of enactment of
				this title, and every 2 years thereafter, the Academy, acting in coordination
				with the National Research Council, shall submit to the Administrator and
				Congress a report that assesses—
								(1)the probability
				of avoiding dangerous anthropogenic interference with the climate system;
				and
								(2)the progress made
				by the United States as of the date of the report to avoid that
				interference.
								(b)ContentsA
				report submitted under subsection (a) shall—
								(1)evaluate whether
				the emission reduction targets promulgated pursuant to section 702(b)(1) are,
				after taking into account the actions of the international community, likely to
				be sufficient to avoid dangerous climate change;
								(2)include an
				assessment of the occurrence, or probability of occurrence, of—
									(A)a concentration
				of atmospheric global warming pollution of greater than 450 carbon dioxide
				equivalent parts per million;
									(B)a global mean
				surface temperature increase of greater than 2 degrees Celsius (3.6 degrees
				Fahrenheit) from preindustrial levels;
									(C)a substantial
				slowing of the Atlantic thermohaline circulation;
									(D)a sea level rise
				of more than 8 inches;
									(E)an ice-free
				Arctic Ocean in the summer;
									(F)a decrease in the
				area of permafrost to a level less than 50 percent of the area of permafrost in
				existence in 2000;
									(G)a loss of more
				than 40 percent of the coverage of coral reefs in the world because of
				increased ocean temperature or acidity; and
									(H)any other
				indicator of significant global warming, as determined by the Academy;
									(3)if the Academy
				concludes that the emission reduction targets promulgated pursuant to section
				702(b)(1) are not likely to be sufficient to avoid dangerous climate change, or
				that any event specified in paragraph (2) has occurred or is likely to
				occur—
									(A)identify the
				necessary level of further reductions in atmospheric global warming pollution
				concentrations; and
									(B)recommend
				additional actions by the United States and the international community to
				further reduce atmospheric concentrations of global warming pollution;
				and
									(4)if the Academy
				concludes that an emission reduction target described in section 702(b)(1)
				cannot be achieved due to technological infeasibility, include a notification
				of that determination.
								711.Additional
				authority to regulate emissions of global warming pollutantsThe authority of the Administrator under
				this title shall be in addition to the authority of the Administrator to
				regulate emissions of global warming pollutants pursuant to any other provision
				of law in effect as of the date of enactment of this
				title.
						.
			102.Biofuels
			 infrastructure
				(a)Renewable fuel
			 programSection 211(o)(2) of
			 the Clean Air Act (42 U.S.C. 7545(o)(2)) is amended by striking subparagraph
			 (B) and inserting the following:
					
						(B)Applicable
				volume
							(i)In
				generalFor the purpose of subparagraph (A), the applicable
				volume for calendar year 2010 and each calendar year thereafter shall be
				determined, by rule, by the Administrator, in consultation with the Secretary
				of Agriculture and the Secretary of Energy, in a manner that ensures, to the
				maximum extent practicable, that—
								(I)the requirements
				described in clause (ii) for specified calendar years are met; and
								(II)the applicable
				volume for each calendar year not specified in clause (ii) is determined on an
				annual basis.
								(ii)RequirementsThe
				requirements referred to in clause (i) are—
								(I)for calendar year
				2010, at least 10,000,000,000 gallons of renewable fuel;
								(II)for calendar
				year 2020, at least 30,000,000,000 gallons of renewable fuel; and
								(III)for calendar
				year 2030, at least 60,000,000,000 gallons of renewable
				fuel.
								.
				(b)Installation of
			 E–85 fuel pumps by major oil companies at owned stations and branded
			 stationsSection 211(o) of
			 the Clean Air Act (42 U.S.C. 7545(o)) is amended by adding at the end the
			 following:
					
						(11)Installation
				of E–85 fuel pumps by major oil companies at owned stations and branded
				stations
							(A)DefinitionsIn
				this paragraph:
								(i)E–85
				fuelThe term E–85 fuel means a blend of gasoline
				approximately 85 percent of the content of which is derived from ethanol
				produced in the United States.
								(ii)Major oil
				companyThe term major oil company means any person
				that, individually or together with any other person with respect to which the
				person has an affiliate relationship or significant ownership interest, has not
				less than 4,500 retail station outlets according to the latest publication of
				the Petroleum News Annual Factbook.
								(iii)SecretaryThe
				term Secretary means the Secretary of Energy, acting in
				consultation with the Administrator and the Secretary of Agriculture.
								(B)RegulationsThe
				Secretary shall promulgate regulations to ensure, to the maximum extent
				practicable, that each major oil company that sells or introduces gasoline into
				commerce in the United States through wholly-owned stations or branded stations
				installs or otherwise makes available 1 or more pumps that dispense E–85 fuel
				(including any other equipment necessary, such as including tanks, to ensure
				that the pumps function properly) at not less than the applicable percentage of
				the wholly-owned stations and the branded stations of the major oil company
				specified in subparagraph (C).
							(C)Applicable
				percentageFor the purpose of subparagraph (B), the applicable
				percentage of the wholly-owned stations and the branded stations shall be
				determined in accordance with the following table:
								
									
										
											Applicable percentage of wholly-owned
						stations and branded stations
											
											Calendar year:(percent):
											
											20075
											
											200810
											
											200915
											
											201020
											
											201125
											
											201230
											
											201335
											
											201440
											
											201545
											
											2016 and each calendar year
						thereafter50.
											
										
									
								
							(D)Geographic
				distribution
								(i)In
				generalSubject to clause (ii), in promulgating regulations under
				subparagraph (B), the Secretary shall ensure that each major oil company
				described in subparagraph (B) installs or otherwise makes available 1 or more
				pumps that dispense E–85 fuel at not less than a minimum percentage (specified
				in the regulations) of the wholly-owned stations and the branded stations of
				the major oil company in each State.
								(ii)RequirementIn
				specifying the minimum percentage under clause (i), the Secretary shall ensure
				that each major oil company installs or otherwise makes available 1 or more
				pumps described in that clause in each State in which the major oil company
				operates.
								(E)Financial
				responsibilityIn promulgating regulations under subparagraph
				(B), the Secretary shall ensure that each major oil company described in that
				subparagraph assumes full financial responsibility for the costs of installing
				or otherwise making available the pumps described in that subparagraph and any
				other equipment necessary (including tanks) to ensure that the pumps function
				properly.
							(F)Production
				credits for exceeding E–85 fuel pumps installation requirement
								(i)Earning and
				period for applying creditsIf the percentage of the wholly-owned
				stations and the branded stations of a major oil company at which the major oil
				company installs E–85 fuel pumps in a particular calendar year exceeds the
				percentage required under subparagraph (C), the major oil company earns credits
				under this paragraph, which may be applied to any of the 3 consecutive calendar
				years immediately after the calendar year for which the credits are
				earned.
								(ii)Trading
				creditsSubject to clause (iii), a major oil company that has
				earned credits under clause (i) may sell credits to another major oil company
				to enable the purchaser to meet the requirement under subparagraph (C).
								(iii)ExceptionA
				major oil company may not use credits purchased under clause (ii) to fulfill
				the geographic distribution requirement in subparagraph
				(D).
								.
				IITax
			 Incentives for Advanced Technology Vehicles
			AProviding
			 consumers with additional advanced technology vehicle purchase
			 incentives
				201.Expansion and
			 extension of alternative motor vehicle credit
					(a)Increases in
			 credit
						(1)New qualified
			 fuel cell motor vehicleSubsection (b) of section 30B of the
			 Internal Revenue Code of 1986 (relating to new qualified fuel cell motor
			 vehicle credit) is amended—
							(A)in paragraph
			 (1)—
								(i)by
			 striking $8,000 ($4,000 in subparagraph (A) and inserting
			 $16,000 ($8,000;
								(ii)by
			 striking $10,000 in subparagraph (B) and inserting
			 $20,000;
								(iii)by striking
			 $20,000 in subparagraph (C) and inserting
			 $40,000; and
								(iv)by
			 striking $40,000 in subparagraph (D) and inserting
			 $80,000; and
								(B)in paragraph
			 (2)(A)—
								(i)by
			 striking $1,000 in clause (i) and inserting
			 $2,000;
								(ii)by
			 striking $1,500 in clause (ii) and inserting
			 $3,000;
								(iii)by striking
			 $2,000 in clause (iii) and inserting
			 $4,000;
								(iv)by
			 striking $2,500 in clause (iv) and inserting
			 $5,000;
								(v)by
			 striking $3,000 in clause (v) and inserting
			 $6,000;
								(vi)by
			 striking $3,500 in clause (vi) and inserting
			 $7,000; and
								(vii)by striking
			 $4,000 in clause (vii) and inserting
			 $8,000.
								(2)New advanced
			 lean burn technology motor vehicle
							(A)Fuel
			 economyThe table in clause (i) of section 30B(c)(2)(A) of such
			 Code (relating to fuel economy) is amended—
								(i)by
			 striking $400 and inserting $800;
								(ii)by
			 striking $800 and inserting $1,600;
								(iii)by striking
			 $1,200 and inserting $2,400;
								(iv)by
			 striking $1,600 and inserting $3,200;
								(v)by
			 striking $2,000 and inserting $4,000; and
								(vi)by
			 striking $2,400 and inserting $4,800.
								(B)ConservationThe
			 table in subparagraph (B) of section 30B(c)(2) of such Code (relating to
			 conservation credit) is amended—
								(i)by
			 striking $250 and inserting $500;
								(ii)by
			 striking $500 and inserting $1,000;
								(iii)by striking
			 $750 and inserting $1,500; and
								(iv)by
			 striking $1,000 and inserting $2,000.
								(b)Expansion of
			 number of new qualified hybrid and advanced lean burn technology vehicles
			 eligible for creditParagraph (2) of section 30B(f) of the
			 Internal Revenue Code of 1986 (relating to phaseout) is amended—
						(1)by striking
			 the period and inserting any period,
						(2)by striking
			 United States after December 31, 2005, is at least 60,000 and
			 inserting
							
								United States
			 is—(A)after December
				31, 2005, at least 60,000, and
								(B)after December
				31, 2008, and before January 1, 2013,
				60,000.
								,
				and
						(3)by adding at the
			 end the following new sentence: For purposes of the preceding sentence,
			 the Secretary may extend the time period through 2014 if the Secretary
			 determines that market conditions merit such action..
						(c)ExtensionSection
			 30B(j) of the Internal Revenue Code of 1986 (relating to termination) is
			 amended—
						(1)by striking
			 December 31, 2010 both places it appears and inserting
			 December 31, 2014, and
						(2)by striking
			 December 31, 2009 in paragraph (3) and inserting December
			 31, 2014.
						(d)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendments made by section 1341(a) of the Energy Policy Act of
			 2005.
					202.Plug-in hybrid
			 motor vehicle tax credit
					(a)In
			 generalSection 30B of the Internal Revenue Code of 1986 is
			 amended by redesignating subsections (i) and (j) as subsections (j) and (k),
			 respectively, and by inserting after subsection (h) the following new
			 subsection:
						
							(i)New plug-in
				hybrid motor vehicle credit
								(1)In
				generalFor purposes of subsection (a), the new plug-in hybrid
				motor vehicle credit determined under this subsection with respect to a new
				qualified plug-in hybrid motor vehicle or new qualified flexible-fuel plug-in
				hybrid motor vehicle placed in service by the taxpayer during the taxable year
				is—
									(A)$3,000, if such
				vehicle is a new qualified plug-in hybrid motor vehicle with a gross vehicle
				weight rating of not more than 8,500 pounds, and
									(B)$3,150, if such
				vehicle is a new qualified flexible-fuel plug-in hybrid motor vehicle with a
				gross vehicle weight rating of not more than 8,500 pounds.
									(2)Increase for
				fuel efficiency
									(A)In
				generalThe amount determined under paragraph (1)(A) with respect
				to a new qualified plug-in hybrid motor vehicle or new qualified flexible-fuel
				plug-in hybrid motor vehicle which is a passenger automobile or light truck
				shall be increased by—
										(i)$1,000 if such
				vehicle achieves at least 250 percent but less than 250 percent of the 2002
				model year city fuel economy,
										(ii)$1,500 if such
				vehicle achieves at least 250 percent but less than 275 percent of the 2002
				model year city fuel economy,
										(iii)$2,000 if such
				vehicle achieves at least 275 percent but less than 300 percent of the 2002
				model year city fuel economy,
										(iv)$2,500 if such
				vehicle achieves at least 300 percent but less than 325 percent of the 2002
				model year city fuel economy, and
										(v)$3,000 if such
				vehicle achieves at least 325 percent of the 2002 model year city fuel
				economy,
										(B)2002 model year
				city fuel economyFor purposes of subparagraph (A), the 2002
				model year city fuel economy with respect to a vehicle shall be determined
				using the tables provided in subsection (b)(2)(B).
									(3)New qualified
				plug-in hybrid motor vehicleFor purposes of this subsection, the
				term new qualified plug-in hybrid motor vehicle means a motor
				vehicle—
									(A)which is
				propelled by an internal combustion engine or heat engine using —
										(i)any combustible
				fuel,
										(ii)an on-board,
				rechargeable storage device, and
										(iii)a means of
				using an off-board source of electricity,
										(B)which, in the
				case of a passenger automobile or light truck, has received on or after the
				date of the enactment of this section a certificate that such vehicle meets or
				exceeds the Bin 5 Tier II emission level established in regulations prescribed
				by the Administrator of the Environmental Protection Agency under section
				202(i) of the Clean Air Act for that make and model year vehicle,
									(C)the original use
				of which commences with the taxpayer,
									(D)which is acquired
				for use or lease by the taxpayer and not for resale, and
									(E)which is made by
				a manufacturer.
									(4)New qualified
				flexible-fuel plug-in hybrid motor vehicleFor purposes of this
				subsection, the term new qualified flexible-fuel plug-in hybrid motor
				vehicle means a motor vehicle—
									(A)which is
				propelled by an internal combustion engine or heat engine using—
										(i)an on-board,
				rechargeable storage device, and
										(ii)a means of using
				an off-board source of electricity,
										(B)which is
				warrantied by its manufacturer to operate on any combination of gasoline and a
				fuel blend containing up to 85 percent ethanol and 15 percent gasoline by
				volume (E85),
									(C)which, in the
				case of a passenger automobile or light truck, has received on or after the
				date of the enactment of this section a certificate that such vehicle meets or
				exceeds the Bin 5 Tier II emission level established in regulations prescribed
				by the Administrator of the Environmental Protection Agency under section
				202(i) of the Clean Air Act for that make and model year vehicle,
									(D)the original use
				of which commences with the taxpayer,
									(E)which is acquired
				for use or lease by the taxpayer and not for resale, and
									(F)which is made by
				a
				manufacturer.
									.
					(b)Conforming
			 amendments
						(1)Section 30B(a) of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of paragraph (3), by striking the period at the end of paragraph (4)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
							
								(5)the new plug-in
				hybrid motor vehicle credit determined under subsection
				(i).
								.
						(2)Section 30B(k)(2)
			 of such Code, as redesignated by subsection (a), is amended by striking
			 or and inserting a comma and by inserting , a new
			 qualified plug-in hybrid motor vehicle (as described in subsection (i)(3)), or
			 a new qualified flexible-fuel plug-in hybrid motor vehicle (as described in
			 subsection (i)(4)) after subsection (d)(2)(A)).
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					BAdvanced
			 technology motor vehicles manufacturing credit
				211.Advanced
			 technology motor vehicles manufacturing credit
					(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended
			 by adding at the end the following new section:
						
							30D.Advanced
				technology motor vehicles manufacturing credit
								(a)Credit
				allowedThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to 35 percent of
				the qualified investment of an eligible taxpayer for such taxable year.
								(b)Qualified
				investmentFor purposes of this section—
									(1)In
				generalThe term qualified investment means, with
				respect to any taxable year, the sum of—
										(A)the costs paid or
				incurred by the eligible taxpayer during such taxable year—
											(i)to re-equip,
				expand, or establish any manufacturing facility of the eligible taxpayer to
				produce advanced technology motor vehicles or to produce eligible components,
				and
											(ii)for qualified
				research (as defined in section 41(d)) related to advanced technology motor
				vehicles and eligible components, and
											(B)qualified
				engineering integration costs.
										(2)Attribution
				rulesFor purposes of paragraph (1)(A)(i), in the case of a
				manufacturing facility of the eligible taxpayer which produces both advanced
				technology motor vehicles and other motor vehicles, or eligible components and
				other components, only the amount paid or incurred for the production of
				advanced technology motor vehicles and eligible components shall be taken into
				account.
									(c)Eligible
				taxpayerFor purposes of this section, the term eligible
				taxpayer means any taxpayer if more than 50 percent of its gross
				receipts for the taxable year is derived from the manufacture of motor vehicles
				or any component parts of such vehicles.
								(d)DefinitionsFor
				purposes of this section—
									(1)Advanced
				technology motor vehicleThe term advanced technology motor
				vehicle means—
										(A)any new qualified
				fuel cell motor vehicle (as defined in section 30B(b)(3)),
										(B)any new advanced
				lean burn technology motor vehicle (as defined in section 30B(c)(3)),
										(C)any new qualified
				hybrid motor vehicle (as defined in section 30B(d)(3)(A) and determined without
				regard to any gross vehicle weight rating),
										(D)any new qualified
				alternative motor fuel vehicle (as defined in section 30B(e)(4)), and
										(E)any new qualified
				plug-in hybrid motor vehicle (as defined in section 30B(i)(3)) or any new
				qualified flexible-fuel plug-in hybrid motor vehicle (as defined in section
				30B(i)(4)).
										(2)Eligible
				componentsThe term eligible component means any
				component inherent to any advanced technology motor vehicle but not inherent to
				a motor vehicle which is not an advanced technology motor vehicle,
				including—
										(A)with respect to
				any gasoline or diesel-electric new qualified hybrid motor vehicle, any—
											(i)electric motor or
				generator,
											(ii)power split
				device,
											(iii)power control
				unit,
											(iv)power
				controls,
											(v)integrated
				starter generator, or
											(vi)battery,
											(B)with respect to
				any hydraulic new qualified hybrid motor vehicle, any—
											(i)hydraulic
				accumulator vessel,
											(ii)hydraulic pump,
				or
											(iii)hydraulic
				pump-motor assembly,
											(C)with respect to
				any new advanced lean burn technology motor vehicle, any—
											(i)diesel
				engine,
											(ii)turbocharger,
											(iii)fuel injection
				system, or
											(iv)after-treatment
				system, such as a particle filter or NOx absorber, and
											(D)with respect to
				any advanced technology motor vehicle, any other component submitted for
				approval by the Secretary.
										(3)Qualified
				engineering integration costsFor purposes of subsection
				(b)(1)(B), the term qualified engineering integration costs means,
				with respect to any advanced technology motor vehicle, costs incurred prior to
				the market introduction of such motor vehicle for engineering tasks related
				to—
										(A)establishing
				functional, structural, and performance requirements for components and
				subsystems to meet overall vehicle objectives for a specific
				application,
										(B)designing
				interfaces for components and subsystems with mating systems within a specific
				vehicle application,
										(C)designing cost
				effective, efficient, and reliable manufacturing processes to produce
				components and subsystems for a specific vehicle application, and
										(D)validating
				functionality and performance of components and subsystems for a specific
				vehicle application.
										(4)Motor
				vehicleThe term motor vehicle has the meaning given
				such term by section 30(c)(2).
									(e)Limitation
				based on amount of tax
									(1)In
				generalThe credit allowed under subsection (a) for any taxable
				year shall not exceed the sum of—
										(A)the taxpayer's
				regular tax liability (as defined in section 26(b)) for the taxable year,
				plus
										(B)the tax imposed
				under section 55 for the taxable year.
										(2)Carryover of
				unused credit amounts
										(A)In
				generalIf the credit allowable under subsection (a) for a
				taxable year exceeds the limitation under paragraph (1) for such taxable year,
				such excess shall be allowed—
											(i)as a credit
				carryback to each of the 13 taxable years preceding such year, and
											(ii)as a credit
				carryforward to each of the 20 taxable years following such year.
											(B)Amount carried
				to each yearFor purposes of this paragraph, rules similar to the
				rules of section 39(a)(2) shall apply.
										(f)Special
				rules
									(1)Reduction in
				basisFor purposes of this subtitle, if a credit is allowed under
				this section for any expenditure with respect to any property, the increase in
				the basis of such property which would (but for this paragraph) result from
				such expenditure shall be reduced by the amount of the credit so
				allowed.
									(2)Investments and
				property outside the united statesNo credit shall be allowed
				under subsection (a) with respect to—
										(A)any manufacturing
				facility which is located outside the United States, and
										(B)any engineering
				integration or research and development conducted outside the United
				States.
										(3)Aggregation of
				expenditures; allocationsFor purposes of this section, rules
				similar to the rules of paragraphs (1) and (2) of section 41(f) shall
				apply.
									(4)RecaptureThe
				Secretary shall, by regulation, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any manufacturing
				facility which ceases to produce advanced technology motor vehicles or eligible
				components.
									(5)Public
				statement
										(A)In
				generalNo credit shall be allowed under subsection (a) for any
				taxable year unless the eligible taxpayer makes publicly available a statement
				describing the activities of the eligible taxpayer for which the credit is
				allowed and the public benefits of such activities, including the estimated
				amount of any reduction in national oil consumption in future years as a result
				of such activities.
										(B)Time for
				publicationThe statement required under subparagraph (A) shall
				be made available not later than 90 days after the end of the taxable year for
				which the credit under subsection (a) is allowed and shall be in such form as
				the Secretary shall prescribe.
										(6)No double
				benefit
										(A)Coordination
				with other deductions and creditsExcept as provided in
				subparagraph (B), the amount of any deduction or other credit allowable under
				this chapter for any cost taken into account in determining the amount of the
				credit under subsection (a) shall be reduced by the amount of such credit
				attributable to such cost.
										(B)Research and
				development costs
											(i)In
				generalExcept as provided in clause (ii), any amount described
				in subsection (b)(1)(A)(ii) taken into account in determining the amount of the
				credit under subsection (a) for any taxable year shall not be taken into
				account for purposes of determining the credit under section 41 for such
				taxable year.
											(ii)Costs taken
				into account in determining base period research expensesAny
				amounts described in subsection (b)(1)(A)(ii) taken into account in determining
				the amount of the credit under subsection (a) for any taxable year which are
				qualified research expenses (within the meaning of section 41(b)) shall be
				taken into account in determining base period research expenses for purposes of
				applying section 41 to subsequent taxable years.
											(g)Election not To
				take creditNo credit shall be allowed under subsection (a) for
				any property if the taxpayer elects not to have this section apply to such
				property.
								(h)RegulationsThe
				Secretary shall prescribe such regulations as necessary to carry out the
				provisions of this
				section.
								.
					(b)Conforming
			 amendments
						(1)Section 1016(a)
			 of the Internal Revenue Code of 1986 is amended by striking and
			 at the end of paragraph (36), by striking the period at the end of paragraph
			 (37) and inserting , and, and by adding at the end the following
			 new paragraph:
							
								(38)to the extent
				provided in section
				30D(f)(1).
								.
						(2)Section 6501(m)
			 of such Code is amended by inserting 30D(g), after
			 30C(e)(5),.
						(3)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 30C the following new
			 item:
							
								
									Sec. 30D. Advanced technology motor
				vehicles manufacturing
				credit.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 incurred in taxable years beginning after December 31, 1993.
					IIIInternational
			 and Corporate Obligations
			301.International
			 negotiations and trade restrictionsIt is the sense of the Senate that the
			 United States should act to reduce the health, environmental, economic, and
			 national security risks posed by global climate change, and foster sustained
			 economic growth through a new generation of technologies, by—
				(1)participating in
			 negotiations under the United Nations Framework Convention on Climate Change,
			 done at New York May 9, 1992, and leading efforts in other international
			 forums, with the objective of securing participation of the United States in
			 agreements that—
					(A)advance and
			 protect the economic and national security interests of the United
			 States;
					(B)establish
			 mitigation commitments by all countries that are major emitters of global
			 warming pollution, in accordance with the principle of common but
			 differentiated responsibilities;
					(C)establish
			 flexible international mechanisms to minimize the cost of efforts by
			 participating countries; and
					(D)achieve a
			 significant long-term reduction in global warming pollution emissions;
			 and
					(2)establishing a
			 bipartisan Senate observation group, the members of which should be designated
			 by the Chairman and Ranking Member of the Committee on Foreign Relations of the
			 Senate, and which should include the Chairman and Ranking Member of the
			 Committee on Environment and Public Works of the Senate—
					(A)to monitor any
			 international negotiations on climate change; and
					(B)to ensure that
			 the advice and consent function of the Senate is exercised in a manner to
			 facilitate timely consideration of any applicable treaty submitted to the
			 Senate.
					302.Corporate
			 environmental disclosure of climate change risks
				(a)RegulationsNot
			 later than 2 years after the date of enactment of this Act, the Securities and
			 Exchange Commission (referred to in this section as the
			 Commission) shall promulgate regulations in accordance with
			 section 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) directing
			 each issuer of securities under that Act with a market capitalization of more
			 than $1,000,000,000, regardless of whether the issuer is publicly- or
			 privately-held, to inform securities investors of the risks relating to—
					(1)the financial
			 exposure of the issuer because of the net global warming pollution emissions of
			 the issuer; and
					(2)the potential
			 economic impacts of global warming on the interests of the issuer.
					(b)Uniform format
			 for disclosureIn carrying out subsection (a), the Commission
			 shall enter into an agreement with the Financial Accounting Standards Board, or
			 another appropriate organization that establishes voluntary standards, to
			 develop a uniform format for disclosing to securities investors information on
			 the risks described in subsection (a).
				(c)Interim
			 interpretive release
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Commission shall issue an interpretive release clarifying that
			 under items 101 and 303 of Regulation S–K of the Commission under part 229 of
			 title 17, Code of Federal Regulations (as in effect on the date of enactment of
			 this Act)—
						(A)the commitments
			 of the United States to reduce emissions of global warming pollution under the
			 United Nations Framework Convention on Climate Change, done at New York on May
			 9, 1992, are considered to be a material effect; and
						(B)global warming
			 constitutes a known trend.
						(2)Period of
			 effectivenessThe interpretive release issued under paragraph (1)
			 shall remain in effect until the effective date of the final regulations
			 promulgated under subsection (a).
					IVNational Climate
			 Change Vulnerability and Resilience Program
			401.DefinitionsIn this title:
				(1)OfficeThe
			 term Office means the Office of Climate Change Vulnerability and
			 Resilience Research established under section 402(c).
				(2)ProgramThe
			 term Program means the National Climate Change Vulnerability and
			 Resilience Program established under section 402(a).
				(3)SecretaryThe
			 term Secretary means the Secretary of Commerce.
				402.National
			 Climate Change Vulnerability and Resilience Program
				(a)EstablishmentThe
			 Secretary shall establish a National Climate Change Vulnerability and
			 Resilience Program to evaluate and make recommendations about local, regional,
			 and national vulnerability and resilience to impacts relating to longer-term
			 climatic changes and shorter-term climatic variations, including changes and
			 variations resulting from human activities.
				(b)ConsultationIn
			 designing the Program, the Secretary shall consult with Federal agencies
			 participating in the United States Global Change Research Program established
			 under section 103 of the Global Change Research Act of 1990 (15 U.S.C. 2933)
			 and any other appropriate Federal, State, or local agency.
				(c)Office of
			 Climate Change Vulnerability and Resilience ResearchThe
			 Secretary shall establish an Office of Climate Change Vulnerability and
			 Resilience Research within the Department of Commerce, which shall—
					(1)be responsible
			 for managing the Program; and
					(2)in accordance
			 with the design of the Program, coordinate climatic change and climatic
			 variation vulnerability and resilience research in the United States.
					(d)Vulnerability
			 AssessmentsThe Program shall include—
					(1)evaluations,
			 based on historical data, current observational data, and, where appropriate,
			 available predictions, of local, State, regional, and national vulnerability to
			 phenomena associated with climatic change and climatic variation,
			 including—
						(A)severe weather
			 events, such as severe thunderstorms, tornadoes, and hurricanes;
						(B)annual and
			 interannual climate events, such as the El Niño Southern Oscillation and the
			 North Atlantic Oscillation;
						(C)changes in sea
			 level and shifts in the hydrological cycle;
						(D)natural hazards,
			 including tsunamis, droughts, floods, and wildfires; and
						(E)alterations of
			 ecological communities as a result of climatic change and climatic variation;
			 and
						(2)the production of
			 a vulnerability scorecard, in cooperation with State and local institutions
			 including university researchers and programs, that assesses the vulnerability
			 and capacity of each State to respond to climatic change and climatic variation
			 hazards.
					(e)Preparedness
			 RecommendationsNot later than 2 years after the date of
			 enactment of this Act, the Office shall submit to Congress a report
			 that—
					(1)includes the
			 vulnerability scorecards produced under subsection (d)(2); and
					(2)identifies, and
			 recommends implementation and funding strategies for, short-term and long-term
			 actions that may be taken at the local, State, regional, or national
			 level—
						(A)to minimize
			 climatic change and climatic variation threats to human life and
			 property;
						(B)to minimize
			 negative economic impacts of climatic change and climatic variation; and
						(C)to improve
			 resilience to climatic change and climatic variation hazards.
						(f)Vulnerability
			 ResearchIn addition to other responsibilities under this
			 section, the Office shall—
					(1)apply the results
			 of available vulnerability research to develop and improve criteria that
			 measure resilience to climatic change and climatic variation hazards at the
			 local, State, regional, and national levels;
					(2)coordinate the
			 implementation of short-term and long-term research programs based on the
			 recommendations made under subsection (e)(2);
					(3)measure progress
			 in increasing the capacity of each State to respond to climatic change and
			 climatic variation hazards, using the vulnerability scorecards produced under
			 subsection (d)(2) as a benchmark; and
					(4)not less than
			 annually, review and, if appropriate due to the availability of additional
			 information, update the vulnerability scorecards and the recommendations made
			 under subsection (e)(2).
					(g)Information and
			 Technology DisseminationThe Secretary shall—
					(1)make widely
			 available appropriate information, technologies, and products to assist local,
			 State, regional, and national efforts to reduce loss of life and property due
			 to climatic change and climatic variation; and
					(2)coordinate the
			 dissemination of the information, technologies, and products through all
			 appropriate channels.
					(h)Authorization
			 of AppropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $10,000,000.
				
